DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed on 07/01/2022, with respect to the rejection(s) of claim(s) 1 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new arts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0234578 A1) in view of Kodera et al. (US 2019/0031172 A1).
As to claims 1 and 12, Zhang discloses a method and server comprising a controller configured to: receiving driving data (para. 0047) a plurality of connected vehicles (para. 0037) approaching an intersection (Fig. 1), the driving data comprising a speed (para. 0046-0047) and position (para. 0076) of a connected vehicle; determining estimated times of arrival (para. 0011, 0071, 0083) that each of the connected vehicles will arrive at the intersection based on the driving data. Zhang does not explicitly disclose scheduling the connected vehicles to cross the intersection in a particular order based on the estimated times of arrival; and transmitting the scheduled order to the connected vehicles, causing one or more vehicles of the plurality of connected vehicles to adjust their driving behavior based on the scheduled order. However. Kodera teaches scheduling the connected vehicles to cross the intersection in a particular order based on the estimated times of arrival (Fig. 7, para. 0077); and transmitting the scheduled order to the connected vehicles (para. 0077), causing one or more vehicles of the plurality of connected vehicles to adjust their driving behavior based on the scheduled order (para. 0078). Therefore, given the teaching of Kodera, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the server/ method of Zhang by incorporating the feature of scheduling the connected vehicles to cross the intersection in a particular order based on the estimated times of arrival, to ensure vehicles cross an intersection safely.
As to claims 2 and 13, Zhang further discloses wherein the driving data further comprises an acceleration of the connected vehicle (para. 0047).
As to claims 3 and 14, Zhang further discloses wherein the driving data further comprises a desired acceleration of the connected vehicle (para. 0083-0084).
As to claims 4 and 15, Zhang further discloses wherein the driving data further comprises a planned trajectory (para. 0027, 0056) of the connected vehicle.
As to claims 5 and 16, Zhang further discloses determining whether two or more of the connected vehicles have potential conflicting paths (para. 0039, potential collision) based on the driving data.
As to claims 6 and 17, the use of speed limit of each road to estimate time of arrival is well known and widely used by navigation systems, such as google map.
As to claims 7 and 18, Kodera further discloses determining whether a distance between each of the connected vehicles and the intersection is less than a predetermined threshold distance (para. 0055-0056); and scheduling the connected vehicles to cross the intersection in the particular order based on the estimated times of arrival in response to determining that the distance between each of the connected vehicles and the intersection is less than the predetermined threshold distance (para. 0077).
As to claims 8 and 18, Kodera further discloses determining whether an estimated time of arrival that each of the connected vehicles will arrive at the intersection is less than a predetermined threshold time (Fig. 7, S2,); and scheduling the connected vehicles to cross the intersection in the particular order based on the estimated times of arrival in response to determining that the estimated time of arrival that each of the connected vehicles will arrive at the intersection is less than a predetermined threshold time (Fig. 7, para. 0077).
As to claim 9, Kodera further discloses determining whether a distance between each of the connected vehicles and the intersection is less than a predetermined threshold distance (Fig. 7, S2) and an estimated time of arrival that each of the connected vehicles will arrive at the intersection is less than a predetermined threshold time (Fig. 7, S2); and scheduling the connected vehicles to cross the intersection in the particular order based on the estimated times of arrival in response to determining that the distance between each of the connected vehicles and the intersection is less than the predetermined threshold distance and determining that the estimated time of arrival that each of the connected vehicles will arrive at the intersection is less than the predetermined threshold distance (Fig. 7, para. 0077).
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kodera, as applied to claims 1 and 12, further in view of Wang et al. (US 2019/0236948 A1).
Zhang and Kodera explicitly disclose receiving updated driving data from the plurality of connected vehicles; determining updated estimated times of arrival for the connected vehicles based on the updated driving data; and at periodic intervals, scheduling the connected vehicles to cross the intersection in an updated order based on the updated estimated times of arrival. However, Wang teaches receiving updated driving data (para. 0052) from the plurality of connected vehicles; determining updated estimated times of arrival for the connected vehicles based on the updated driving data (para. 0052); and at periodic intervals (Fig. 3, loop). And Kodera further discloses scheduling the connected vehicles to cross the intersection based on estimated times of arrival based on current driving data (Fig. 7, para. 0077). Therefore, given the teaching of Wang, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the server/ method of Zhang and Kodera by incorporating the feature of dynamically update vehicle driving data for estimating time of arrival at the intersection, to schedule the order to cross the intersection more accurately.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kodera, as applied to claims 1 and 12, further in view of Takenaga et al. (US 2001/0034575 A1).
As to claims 10 and 19, Zhang and Kodera do not explicitly discloses determining an estimated time of arrival for at least one of the connected vehicles to arrive at the intersection based on second driving data associated with a leading vehicle positioned in front of the at least one of the connected vehicles. However, Takenaga teaches determining an estimated time of arrival for at least one of the connected vehicles to arrive at the intersection based on second driving data associated with a leading vehicle positioned in front of the at least one of the connected vehicles (Abstract). Therefore, given the teaching of Takenaga, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the server/ method of Zhang and Kodera by incorporating the feature of determining an estimated time of arrival for at least one of the connected vehicles to arrive at the intersection based on second driving data associated with a leading vehicle positioned in front of the at least one of the connected vehicles., to determine the estimated time of arrival for a vehicle behind another vehicle before the intersection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661